By the Court.

Warner, J.
delivering the opinion.
[1.] The only question made by this record, for our consideration and judgment is, whether the instrument declared on by plaintiff, is an instrument under seal. The Court below ruled that it was not a sealed instrument. Whereupon, the plaintiff excepted ; and now assigns the same for error here. In our judgment, this is to be considered a sealed instrument. The word seal is plainly written within the ink scroll, which surrounds it; that it was the intention of the party executing it, to constitute it a sealed instrument, we entertain no doubt.
The intention is manifested by making the ink scroll as a substitute for wax, or other tenacious substance, and that there might be no mistake as to what the ink scroll was intended to represent, the word seal is plainly and distinctly written within it. The ink scroll has generally been considered, in this State, so far as we know or have been informed, as a substitute for the wax seal, or other tenacious substance, and upon principle, we think the same effect and operation should be given to it. See the cases of Jones and Temple vs. Logwood, 1 Washington's Virginia Reports, 56. Relph & Co. vs. Gist, 4 McCord’s Reports, 267.
Let the judgment of the Court below be reversed.